Mr. Justice Mitchell
dissenting:
I would reverse this decree. Even if the legacy to the brothers and sisters, being to a class, vested at the death of testatrix, it vested subject to the condition that it must open to let in after-born members of the class, and equally that it must close *337or be narrowed as to any member dying in the lifetime of the husband. If the member so dying left issue then such issue came in under the express words of the will, not by inheritance but as purchasers whom no act of their ancestor could exclude. Their mere survivorship of him divested his interest if it was vested before. So in the other event of a member dying without issue, his interest was divested and he dropped out of the distribution by the necessary intendment that the gift should not go to any one else during the husband’s life, and that no brother or sister should have any benefit or control over it unless he or she survived the husband. This actual intent of the testatrix being to me perfectly clear, I would not permit any rules of construction to impose a different artificial or conventional meaning on her words.